DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 10 March 2022 has been entered.
Disposition of claims:
	Claims 1-20 are pending.

Response to Arguments
Applicant's arguments, see the final paragraph of p. 41 through the final paragraph of p. 43 of the reply filed 10 March 2022 regarding the rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2017/138526 A1—US 2019/0058124 A1 used as an English language equivalent) (hereinafter “Hatakeyama”) in view of Duan et al. (US 2019/0259959 A1) (hereinafter “Duan”) set forth in the last Office action as well as the rejection of claim 20 under 35 
Applicant argues that the results proffered in Tables 1 and 2 of the instant specification represent a showing of unexpected results commensurate in scope with the instant claims, showing nonobviousness over the cited prior art. Applicant argues that therefore the rejections should be withdrawn.
It is not clear that the results are commensurate in scope with the current claims. The presented results show test results for Examples using 7 different Second compounds. However, the claimed genus for the second compound of the instant application is extremely large. There is no indication that the 7 second compounds of the examples are representative of the entire breadth of the claimed genus of second compounds. Even claim 15 which limits the second compound to specific compounds lists 51 different compounds. There is no indication that the 7 second compounds of the examples are representative of the entire breadth of the claimed genus of second compounds of claim 15. 
Compound A-33 of Duan is the compound that is equated with the second compound of the rejections. There are no test results for a device utilizing Compound A-33 of Duan as a second compound. Additionally, there is no indication that any of the 7 second compounds of the examples are representative of the performance of Compound A-33 of Duan. While there are structural similarities with the instant 
Therefore, for at least these reasons, the arguments are not found to be persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2017/138526 A1—US 2019/0058124 A1 used as an English language equivalent) (hereinafter “Hatakeyama”) in view of Duan et al. (US 2019/0259959 A1) (hereinafter “Duan”).
Regarding claims 1-19: Hatakeyama discloses an organic light-emitting device comprising a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode {paragraphs [0358]-[0361] and Table 2, Example 1}.
The organic layer comprises an emission layer comprising a host material and a light-emitting dopant {paragraphs [0358]-[0361] and Table 2, Example 1}.
The host material has the structure shown below {(paragraphs [0359]-[0360] and Table 2, Example 1: The light emitting host material is compound EM-H.), (p. 108, compound EM-H)}.

    PNG
    media_image1.png
    585
    1126
    media_image1.png
    Greyscale

The light-emitting dopant has the structure shown below {(paragraphs [0359]-[0360] and Table 2, Example 1: The light emitting dopant is compound (1-401).), (p. 109, compound (1-401))}.

    PNG
    media_image2.png
    635
    1091
    media_image2.png
    Greyscale

The organic light-emitting device emits light with a maximum emission wavelength of 461 nm {paragraph [0362]}. Because the light-emitting dopant is the only source of light-emissions, the light-emitting dopant has a maximum emission wavelength of 461 nm {paragraph [0362]}. 
The emissions from the device are delayed fluorescence with a maximum emission wavelength of 461 nm, because the devices of Hatakeyama are thermally activated delayed fluorescence devices {paragraphs [0016]-[0024] and [0061]-[0062]}. Therefore, the light-emitting dopant is a thermally activated delayed fluorescence emitter, because it is the only light-emitting material.
The organic layer further comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode {paragraphs [0359]-[0360]}.
The hole transport region comprises a hole injection layer, a hole transport layer, and an electron blocking layer {paragraphs [0359]-[0360]}.
The electron transport region comprises an electron transport layer {paragraphs [0359]-[0360]}
Hatakeyama does not exemplify a device similar to the device described above in which the emission layer comprises a third material.
However, Hatakeyama teaches that multiple host materials can be used {paragraph [0145]}.
Duan teaches organic light-emitting devices comprising a host material for a thermally activated delayed fluorescent material wherein the host material is comprised of two materials that form an exciplex {abstract and paragraph [0008]}. The host material is comprised of an acceptor material and a donor material {paragraph [0008]}.
Duan teaches that the exciplex host is effective so long as either of the acceptor material or the donor material has a singlet energy that is higher than the singlet energy of the TADF material {paragraph [0123]}.
Duan exemplifies the host material of Hatakeyama shown above as a donor material {paragraph [0016]: The donor material can be one of D-1 through D-20}.
Duan teaches that the acceptor material can be any of the compounds A-1 through A-33, including the compound shown below {(paragraph [0019]: The acceptor material can be one of A-1 through A-33), (p. 9, Compound A-25)}.

    PNG
    media_image3.png
    810
    1127
    media_image3.png
    Greyscale

Duan teaches that the exciplex host material allows for devices having longer lifetime by inhibiting triplet-triplet annihilation, triplet-polaron annihilation, and singlet-triplet annihilation {paragraphs [0007], [0026], and [0123]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Hatakeyama by using the acceptor material of Duan shown above in the emission layer in addition to the host material of Hatakeyama and the light-emitting dopant of Hatakeyama, based on the teaching of Duan. The motivation for doing so would have been to provide devices having longer lifetime by inhibiting triplet-triplet annihilation, triplet-polaron annihilation, and singlet-triplet annihilation, as taught by Duan.
In the resultant device, the dopant material can be equated with the instant third material (having the structure of the instant 3-1), the host material of Hatakeyama can be equated with the instant first material (having the structure of the instant 1-1), and the acceptor material of Duan can be equated with the instant second material (having the structure of the instant 2-34).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2017/138526 A1—US 2019/0058124 A1 used as an English language equivalent) (hereinafter “Hatakeyama”) in view of Duan et al. (US 2019/0259959 A1) (hereinafter “Duan”) as applied to claim 1 above, and further in view of Kim (US 2002/0149710 A1) (hereinafter “Kim ‘710”).
Regarding claim 20: Hatakeyama as modified by Duan teaches all of the features with respect to claim 1, as outlined above.
Hatakeyama further teaches that the organic light-emitting device of Hatakeyama’s disclosure can be used in a display device {paragraphs [0320]-[0322]}.
Hatakeyama does not exemplify that the display device is a flat panel display or that the first electrode of the organic light-emitting device is electrically connected to a source electrode or a drain electrode of a thin-film transistor.
Kim ‘710 teaches flat panel display comprising organic light-emitting devices as the light-emitting elements {Figs. 3L and 4 as described in paragraphs [0056]-[0060]}. 
The display comprises a thin-film transistor comprising a source electrode, a drain electrode, and an active layer {Figs. 3L and 4 as described in paragraphs [0039] [0059]: Element 265 is the drain electrode, Element 260 is the source electrode, and Element 220-3 is the active layer.}
The first electrode of the organic light-emitting device is electrically connected to a source electrode or a drain electrode of a thin-film transistor {Figs. 3L and 4 as described in paragraph [0059]: Element 265 is the drain electrode and is in electrical contact with the electrode of the organic light-emitting device, Element 310.}
Kim ‘710 sought to provide a flat panel display produced using reduced mask processes, increasing manufacturing yield {abstract, paragraph [0019], and [0059]}. 
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the device taught by Hatakeyama as modified by Duan by using the device as light-emitting elements of the flat panel display device of Kim ‘710, based on the teachings of Kim ‘710. The motivation for doing so would have been to provide a flat panel display produced using reduced mask processes, increasing manufacturing yield, as taught by Kim ‘710.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786